Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 4 day of September, 2008 (“Effective Date”), by and among those entities
listed on Schedule 1 attached hereto, each of which is also a signatory to this
Agreement (collectively, “Seller”), and FIRST INDUSTRIAL ACQUISITIONS, INC., a
Maryland corporation (“Buyer”).

1. SALE. Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase
from Seller, on the terms and conditions set forth in this Agreement, the
Property (as hereinafter defined).

1.1. Property. For purposes of this Agreement, the term “Property” shall mean
those certain parcels of land described on Exhibits A-1 through A-7 attached
hereto (collectively and individually, as the case may be, the “Land”), together
with all rights, easements and interests appurtenant thereto, including, but not
limited to, any streets or other public ways adjacent to the Land and any water
or mineral rights owned by, or leased to, Seller. Notwithstanding anything to
the contrary contained herein, it is expressly understood and agreed by the
parties hereto that the term “Property” does not include any improvements
located on the Land, including, but not limited to, those certain buildings
constructed on the Land and utilized by Seller for the operation of its business
operations (individually or collectively, as the case may be, the “Building”),
or any other structures, systems, and utilities associated with, and utilized by
Seller in, the ownership and operation of the Building (all such improvements
being collectively referred to as the “Improvements”).

2. PURCHASE PRICE. The total purchase price to be paid to Seller by Buyer for
the Property shall be Seventy Four Million Three Hundred Eighty Thousand Five
Hundred Twenty and No/100 Dollars ($74,380,520.00) (the “Purchase Price”). The
Purchase Price shall be allocated among the parcels constituting the Land in
accordance with Schedule 2 attached hereto. The Purchase Price shall be paid to
Seller at Closing, plus or minus prorations and other adjustments hereunder, by
federal wire transfer of immediately available funds.

3. CLOSING. The purchase and sale contemplated herein shall be consummated at a
closing (“Closing”) to take place by mail through an escrow with the Title
Company (as hereinafter defined) on the basis of a “New York-style” closing. The
Closing shall occur on the Effective Date (the “Closing Date”). The Closing
shall be effective as of 12:01 A.M. on the Closing Date.

4. TITLE

4.1. Conveyance of Title to Land. At Closing, Seller agrees to deliver to Buyer
a Special Warranty Deed, or in the case of Land located in California, a Grant
Deed (individually and collectively, the “Deed”), in recordable form, conveying
the Land to Buyer or Buyer’s assignee or designee, free and clear of all liens,
claims and encumbrances except for the Permitted Exceptions (as hereinafter
defined). For purposes of this Agreement, the term, “Permitted Exceptions,”
shall mean both (i) all liens, claims, encumbrances, restrictions, covenants,
conditions, matters or exceptions to title of record as of the Closing Date or
arising under applicable law; and (ii) and any matters that an accurate survey
or physical inspection of the Land and Improvements would reveal.



--------------------------------------------------------------------------------

5. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer that the following matters are true as of the Effective Date and shall be
true as of the Closing Date:

5.1. Seller’s Representations.

5.1.1. Cellular Tower Leases. To Seller’s knowledge, there are no cellular tower
leases to which Seller is a party and that encumber all or any portion of the
Land and Improvements except the OM Cellular Lease (as defined below).

5.1.2. Contracts. There are no contracts of any kind relating to the management
or leasing of the Property, except this Agreement and those “Contracts” listed
on Schedule 5.1.2. Seller has not received any written notice alleging that it
has failed to timely perform all of the obligations required to be performed by
it where such failure remains continuing, nor alleging that Seller is otherwise
in default, which default remains continuing, under any of such Contracts. Buyer
shall not assume any of the Contracts.

5.1.3. Environmental Matters. Seller hereby represents to Buyer that the
following matters are true as of the Closing Date, except to the extent
expressly and specifically contradicted by any environmental studies or
investigations of the Land or the Improvements commissioned or otherwise
obtained by Buyer or provided by Seller (including, without limitation,
so-called “Phase I” studies and “Phase II” studies):

5.1.3.1. To Seller’s knowledge, the Property has been operated during Seller’s
period of ownership in material compliance with all applicable Environmental
Laws and Environmental Permits.

5.1.3.2. To Seller’s knowledge, there have been no past (which remain unremedied
or unresolved), and Seller has not received any written notice of any pending or
threatened: (a) claims, complaints, or notices seeking to hold Seller liable
with respect to any material violation or alleged material violation of any
applicable Environmental Law or Environmental Permit or with respect to any
corrective or remedial action for or cleanup of any portion of the Property, and
(b) claims, complaints or notices regarding any actual, potential or alleged
material liability or obligation under or material violation of any applicable
Environmental Law or Environmental Permit by Seller or any of its affiliates
with respect to any portion of the Property.

5.1.3.3. Seller has not received any written notice alleging liability related
to Releases of Hazardous Materials at, on, under, near, in or about any portion
of the Property which remain unremedied or unresolved.

5.1.3.4. To Seller’s knowledge, no conditions exist at, on, in or under any
portion of the Land that does or will, with the passage of time, constitute a
Hazardous Condition or would reasonably be expected to give rise to any material
claim, liability or obligation under any applicable Environmental Law or
Environmental Permit against Seller.

 

2



--------------------------------------------------------------------------------

5.1.3.5. To Seller’s knowledge, none of Seller or any other person or entity for
which Seller is or may be held responsible has transported, disposed of or
treated, or arranged for the transportation, disposal or treatment of, any
Hazardous Material from any portion of the Property except in material
compliance with applicable Environmental Laws.

5.1.3.6. All Containers located at any portion of the Property are in material
compliance with all applicable Environmental Laws. Seller has not removed,
closed or abandoned any Containers at the Property, except in material
compliance with all applicable Environmental Laws, nor to Seller’s knowledge,
has any other party done so during Seller’s ownership of the Property except in
material compliance with all applicable Environmental Laws.

5.1.3.7. Seller has not received any written notice alleging or advising of
liability related to the existence of any PCBs or friable or damaged asbestos at
any portion of the Property. Seller has not removed (or required or requested
the removal of) any PCBs or damaged or friable asbestos from any portion of the
Property except in material compliance with applicable Environmental Laws. To
Seller’s knowledge, there does not currently exist any PCBs or damaged or
friable asbestos at the Property.

Unless the context otherwise requires, the capitalized terms used in this
Section 5.1.3 shall have the meanings respectively ascribed to them in Exhibit
B.

5.1.4. Compliance with Laws and Codes. Seller has not received any written
notice advising or alleging that, and Seller has no knowledge that, the entirety
of the Property and the Improvements, and the use and operation thereof, are not
in compliance with all applicable municipal and other governmental laws,
ordinances, rules, regulations, codes (including Environmental Laws), licenses,
permits and authorizations (collectively, “Laws”). To Seller’s knowledge, there
are presently and validly in effect all licenses, permits and other
authorizations necessary for the use, occupancy and operation of the Property as
it is presently being operated.

5.1.5. Litigation. Except as set forth on Schedule 5.1.5, there are no pending,
or, to Seller’s knowledge, threatened, judicial, municipal or administrative
proceedings affecting the Property, or in which Seller is or will be a party by
reason of Seller’s ownership or operation of the Property or any portion
thereof, including, without limitation, proceedings for or involving
collections, condemnation, eminent domain, alleged building code or
environmental or zoning violations, or personal injuries or property damage
alleged to have occurred on the Property or by reason of the condition, use of,
or operations on, the Property that individually or in the aggregate would
reasonably be expected to have a material adverse effect on the Property or on
Seller’s ability to consummate the transactions contemplated by this Agreement.
No attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy or reorganization proceedings are pending, or, to
Seller’s knowledge, threatened, against Seller.

5.1.6. Re-Zoning. Seller is not a party to, nor to Seller’s knowledge does there
exist, any threatened proceeding for the rezoning of the Property or any portion
thereof, or the taking of any other action by governmental authorities that
would have a material adverse impact on the value of the Property or use
thereof.

 

3



--------------------------------------------------------------------------------

5.1.7. Authority. The execution and delivery of this Agreement by Seller, and
the performance of its obligations under this Agreement by Seller, have been
duly authorized by Seller, and this Agreement is binding on Seller and
enforceable against Seller in accordance with its terms. To Seller’s knowledge,
no consent of any creditor, investor, judicial or administrative body,
governmental authority, or other governmental body or agency, or other party to
such execution, delivery and performance by Seller is required. Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in a breach of, default under, or
acceleration of, any agreement to which Seller is a party or by which Seller or,
to Seller’s knowledge, the Property are bound; or (ii), to Seller’s
knowledge, violate any restriction, court order or other legal obligation to
which Seller and/or the Property is subject.

5.1.8. Real Estate Taxes. Seller has not received written notice of any proposed
increase in the assessed valuation of the Property. There is not now pending any
proceeding or application for a reduction in the real estate tax assessment of
the Property. There are no outstanding written agreements with attorneys or
consultants with respect to the real estate taxes payable with respect to the
Property that will be binding on Buyer or the Property after the Closing. Other
than the amounts disclosed by tax bills with respect to the Property and
Improvements, to Seller’s knowledge, no special assessments of any kind
(special, bond or otherwise) are or have been levied against the Property, or
any portion thereof, that are outstanding or unpaid.

5.1.9. Lease Matters. Except as is disclosed by the title commitment obtained by
Buyer for the Property or as set forth on Schedule 5.1.2, Seller is not a party
to any agreement granting to any third party a possessory interest in all or any
portion of the Land, whether a lease, a license or otherwise.

5.1.10. United States Person. Seller is a “United States Person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an “Entity Transferor” certification at Closing.

5.1.11. Condemnation. Seller has not received any written notice advising it of
any pending or threatened condemnation or other governmental taking proceedings
affecting all or any part of the Property.

5.1.12. Private Restrictions. To Seller’s knowledge, there is no outstanding
violation of or failure to timely comply with any or all of the requirements of
any private restrictions (a) encumbering all or some portion of the Land and
(b) evidenced by a written document recorded against all or some portion of the
Land (whether a deed; covenants, conditions and restrictions; or otherwise).

5.1.13. Utilities. Seller has not received any written notice advising or
alleging of the existence of any fact or condition that would or could result in
the termination or impairment of the furnishing of service to the Property of
water, sewer, gas, electric, telephone, drainage or other such utility services.

 

4



--------------------------------------------------------------------------------

5.1.14. Zoning. Seller has not received any written notice alleging that any or
all of the Land violates any applicable Law with respect to zoning and
zoning-related matters (“Zoning Laws”). To Seller’s knowledge, all of the Land
and the Improvements thereon (including, but not limited to, parking areas) are
in compliance with applicable Zoning Laws.

As used in this Section 5.1, references to the “knowledge” of Seller means the
actual knowledge of each and all of Eric Loughmiller, Warren Byrd and Kevin
Neal.

5.2. Limitations. The representations and warranties of Seller to Buyer
contained in Section 5.1 hereof (the “Seller Representations”) shall survive the
Closing Date and the delivery of the Deed for a period of one (1) year. No claim
for a breach of any Seller Representation shall be actionable or payable unless
(a) the breach in question results from, or is based on, a condition, state of
facts or other matter which was not actually known by Buyer prior to Closing,
and (b) written notice containing a description of the specific nature of such
breach shall have been delivered by Buyer to Seller prior to the expiration of
said one (1) year survival period, and an action with respect to such breach(es)
shall have been commenced by Buyer against Seller within eighteen (18) months
after Closing.

6. SELLER’S CLOSING DELIVERIES. At Closing, Seller shall deliver or cause to be
delivered to Buyer the following, in form and substance reasonably acceptable to
Buyer:

6.1. Deed. The Deed for the Land executed by Seller, in recordable form
conveying the Land to Buyer free and clear of all liens, claims and encumbrances
except for the Permitted Exceptions.

6.2. Memorandum of Ground Lease. The Memorandum of Ground Lease, with respect to
each of the Leases (defined below), in the form of Exhibit C attached hereto and
incorporated herein by this reference (“Memoranda of Ground Leases”).

6.3. Leases. Duplicate originals of each of the ground leases for each parcel of
Land (the “Leases”) in the general form attached hereto and incorporated herein
as Exhibit I, duly executed by Seller.

6.4. Guaranties. Duplicate originals of each Guaranty, executed by KAR Holdings,
Inc.

6.5. ALTA Statement. If required by the Title Company, an Owner’s Affidavit and
a “gap” affidavit (for the California Properties, a Form 593-C), each executed
by Seller and in form and substance reasonably acceptable to the Title Company.

6.6. Closing Statement. A closing statement conforming to the prorations and
other relevant provisions of this Agreement.

6.7. Tracy, California Quit Claim Deed. A Quit Claim Deed for the Tracy,
California Land executed by ADESA California, LLC, in the form attached hereto
as Exhibit D.

 

5



--------------------------------------------------------------------------------

6.8. Entity Transfer Certificate. Entity Transfer Certification confirming that
Seller is a “United States Person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.

6.9. Cellular Tower Lease. Seller shall execute and deliver to Buyer an
assignment (in form and substance reasonably acceptable to both Seller and
Buyer) of all of Seller’s right, title and interest in, to and under that
certain Communications Site Sublease Agreement, dated October 24, 1996, by and
between ADESA California, LLC (as successor-in-interest to Maljack, Inc.) and
AirTouch Cellular (the “OM Cellular Lease”).

6.10. Assignment of Annexation Agreement Obligations. Duplicate originals of an
Assignment of Annexation Agreement Obligations executed by ADESA California,
LLC, in the form attached hereto as Exhibit E (the “Assignment of Annexation
Agreement”).

6.11. Other. Such other documents and instruments as may reasonably be required
by Buyer or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

7. CLOSING DELIVERIES. At Closing, Buyer shall cause the following to be
delivered to Seller:

7.1. Purchase Price. The Purchase Price, plus or minus prorations, shall be
delivered to the Title Company in escrow for disbursement to Seller.

7.2. Closing Statement. A closing statement conforming to the prorations and
other relevant portions of this Agreement.

7.3. Leases and Memoranda of Ground Leases. The Leases and the Memoranda of
Ground Leases, executed in counterpart by Buyer.

7.4. Assignment of Annexation Agreement. The Assignment of Annexation Agreement,
executed in counterpart by Buyer.

7.5. Other. Such other documents and instruments as may reasonably be required
by Seller or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.

8. PRORATIONS AND ADJUSTMENTS. The following shall be prorated and adjusted
between Seller and Buyer as of the Closing Date, except as otherwise specified:

8.1. Operating Expenses. Under the terms of the Leases, Seller, as tenant, shall
be solely responsible for the payment of all utility charges and other operating
expenses, whether accruing prior to, on or after the Closing Date; therefore,
the parties shall not prorate those items.

8.2. Assessments. No assessments, general or special, shall be prorated as of
the Closing Date, as Seller, as tenant, shall be responsible for the timely
payment thereof under the Leases, regardless of whether such assessments accrue
prior to, on or after the Closing Date.

 

6



--------------------------------------------------------------------------------

8.3. Taxes. Seller and Buyer acknowledge that all ad valorem real estate and
personal property taxes with respect to the Land and the Improvements shall be
paid by the Seller, as tenant, under the Leases regardless of whether such taxes
accrue prior to, on or after the Closing Date, and, as such, such taxes shall
not be prorated at the Closing.

8.4. Rent. At Closing, Seller shall pay to Buyer the Base Rent and any
Additional Rent (as defined in the Form Lease) due from Seller, as tenant, under
each and all of the Leases for the period of time from (and inclusive of) the
Closing Date through the last day of the calendar month in which the Closing
occurs.

The obligations of the parties pursuant to this Section 8 shall survive the
Closing and shall not merge into any documents of conveyance delivered at
Closing.

9. CLOSING EXPENSES. Seller shall pay the entire cost of the premium for the
Title Policy (inclusive of Endorsements), all state, county and municipal
transfer taxes, all recording costs, the cost of the Survey, any pre-payment
penalties associated with the payment of any indebtedness encumbering the Land
or the Improvements, any expenses relating to the assignment of the existing
warranties to Buyer, all costs of any escrows hereunder, all of Buyer’s
out-of-pocket costs incurred in connection with its due diligence inspection and
all of Buyer’s legal fees incurred in connection with the subject transaction up
to and including the Closing.

10. SUCCESSORS AND ASSIGNS; TAX-DEFERRED EXCHANGE.

10.1. Assignment. The terms, conditions and covenants of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties and their
respective nominees, successors, beneficiaries and assigns; provided, however,
no conveyance, assignment or transfer of any interest whatsoever of, in or to
the Property or of this Agreement shall be made by Buyer or Seller during the
term of this Agreement, except as expressly provided herein. Buyer may assign
all or any of its right, title and interest under this Agreement to (i) any
third party intermediary (an “Intermediary”) in connection with a tax-deferred
exchange pursuant to Section 1031 of the Internal Revenue Code (an “Exchange”);
(ii) any affiliate of Buyer or First Industrial, L.P. (a “Buyer Affiliate”); and
(iii) any joint venture, limited liability company or partnership in which Buyer
or any Buyer Affiliate has a direct or indirect interest. In the event of an
assignment of this Agreement by Buyer, its assignee shall be deemed to be the
Buyer hereunder for all purposes hereof, and shall have all rights of Buyer
hereunder (including, but not limited to, the right of further assignment), but
the assignor shall not be released from liability hereunder. Seller may assign
all or any of its right, title and interest under this Agreement to an
Intermediary in connection with an Exchange, in which event its assignee shall
be deemed to be the Seller hereunder for all purposes hereof, and shall have all
rights of Seller hereunder (including, but not limited to, the right of further
assignment), but the assignor shall not be released from liability hereunder.

10.2. Tax-Deferred Exchange. In the event either or both of Seller and Buyer
elects to assign this Agreement to an Intermediary, the other shall reasonably
cooperate with the assigning party (without incurring any additional liability
or any additional third party expenses) in connection with such election and the
consummation of the Exchange, including without limitation, by executing an
acknowledgment of the assigning party’s assignment of this Agreement to the
Intermediary.

 

7



--------------------------------------------------------------------------------

11. NOTICES. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer as follows:

 

Seller:   

c/o ADESA, Inc.

13085 Hamilton Crossing Blvd.

Suite 500

Carmel, IN 46032

Attn: Michelle Mallon

Fax: (317) 249-4501

With a copy to

its attorneys:

  

Winston & Strawn LLP

35 W. Wacker Dr.

Chicago, IL 60601

Attn: Ankur Gupta

Fax: (312) 558-5700

Buyer:   

First Industrial Acquisitions, Inc.

311 South Wacker Drive, Suite 4000

Chicago, Illinois 60606

Attn: Johannson Yap

Fax: (312) 922-6320

With a copy to:   

First Industrial Acquisitions, Inc.

2425 E. Camelback Road

Suite 785

Phoenix, AZ 85016

Attn: Kevin Czerwinski

Fax: (602) 381-6830

With a copy to

its attorneys:

  

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street

Suite 3900

Chicago, Illinois 60606

Attn: Suzanne Bessette-Smith

Fax: (312) 984-3150

Notices shall be deemed properly delivered and received: (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other comparable commercial overnight courier; or (iii) the same day when sent
by confirmed facsimile.

 

8



--------------------------------------------------------------------------------

12. BENEFIT. This Agreement is for the benefit only of the parties hereto and
their nominees, successors, beneficiaries and assignees as permitted in
Section 10 and no other person or entity shall be entitled to rely hereon,
receive any benefit herefrom or enforce against any party hereto any provision
hereof.

13. LIMITATION OF LIABILITY. Upon the Closing, Buyer shall neither assume nor
undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of Seller other than those specifically agreed to between the
parties and set forth in this Agreement. Except with respect to the foregoing
obligations, Buyer shall not assume or discharge any debts, obligations,
liabilities or commitments of Seller, whether accrued now or hereafter, fixed or
contingent, known or unknown.

14. BROKERAGE. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction. Seller
and Buyer each hereby indemnify, protect and defend and hold the other harmless
from and against all Losses, resulting from the claims of any broker, finder, or
other such party, claiming by, through or under the acts or agreements of the
indemnifying party. The obligations of the parties pursuant to this Section 14
shall survive the Closing or any earlier termination of this Agreement.

15. RESRICTIONS AND ESTOPPELS. Seller acknowledges that, in the course of
Buyer’s performance of Buyer’s review of the condition of title to the Land,
which examination occurred prior to the execution of this Agreement, Buyer
determined that certain portions of the Land are encumbered by Restrictions. As
a result, Buyer has requested prior to the date hereof that Seller procure and
deliver to Buyer estoppel certifications with respect to certain Restrictions so
as to provide Buyer with written confirmation of current compliance with the
terms of such Restrictions (“Restrictions Estoppels”). The parties acknowledge
that the Restrictions Estoppels will be issued by both private property owners
and associations formed for the purpose of enforcing certain of the
Restrictions. Seller and Buyer acknowledge and agree that, as of the Effective
Date, Seller has not yet procured all of the Restrictions Estoppels. Seller
hereby covenants and agrees that it shall use its reasonable, diligent and good
faith efforts to procure and deliver to Buyer all of the outstanding
Restrictions Estoppels as soon as is reasonably possible after the Effective
Date, all at Seller’s sole cost and expense; provided, however, such obligation
shall terminate with respect to any Restrictions Estoppels not received within
ninety (90) days of the Effective Date. All Restrictions Estoppels shall be in
form and substance reasonably acceptable to Buyer. The provisions of this
Section 15 shall survive the Closing for a period of ninety (90) days.

16. MISCELLANEOUS.

16.1. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

9



--------------------------------------------------------------------------------

16.2. Time of the Essence. Time is of the essence of this Agreement.

16.3. Legal Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of Illinois.

16.4. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement. The headings of various sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

16.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

16.6. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

16.7. Permitted Termination. In the event that Buyer exercises any right it may
have hereunder to terminate this Agreement, neither party shall have any further
obligation or liability under this Agreement except as otherwise expressly
provided hereunder.

16.8. No Reliance. This Agreement represents the full and complete
agreement between Seller and Buyer. Any representations, warranties, promises or
conditions, whether written or oral, not specifically incorporated (by reference
or otherwise) into this Agreement shall not be binding upon either of the
parties hereto, and each of the parties hereto acknowledges that it has not
relied upon, in entering into this Agreement, any representation, warranty,
promise or condition not specifically set forth in this Agreement. All
discussions, negotiations and writings have been and are merged into this
Agreement.

16.9. Joint and Several. The entities listed on Schedule 1 attached hereto shall
be jointly and severally liable for the obligations of Seller hereunder.

16.10. Counterparts. This Agreement may be executed in any number of identical
counterparts all of which, when taken together, shall constitute a complete
original.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.

 

SELLER: ADESA WASHINGTON, LLC, a Washington limited liability company By:   /s/
Paul J. Lips   Paul J. Lips, a manager ADESA CALIFORNIA, LLC, a California
limited liability company By:   /s/ Paul J. Lips   Paul J. Lips, a manager ADESA
SAN DIEGO, LLC, a California limited liability company By:   /s/ Paul J. Lips  
Paul J. Lips, a manager ADESA FLORIDA, LLC, a Florida limited liability company
By:   /s/ Paul J. Lips   Paul J. Lips, a manager ADESA TEXAS, INC., a Texas
corporation By:   /s/ Paul J. Lips Name:   Paul Lips Title:   Executive Vice
President

 

S-1



--------------------------------------------------------------------------------

BUYER: FIRST INDUSTRIAL ACQUISITIONS, INC., a Maryland corporation By:   /s/
David Harker Name:   David Harker Its:   Executive Director - Investment

 

S-2



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS AND SCHEDULES

 

A Legal Descriptions

 

B Certain Definitions

 

C Memorandum of Ground Lease

 

D Tracy, CA Quit Claim Deed

 

E Assignment of Annexation Agreement

 

F [Deleted]

 

G [Deleted]

 

H [Deleted]

 

I Form of Lease

 

J [Deleted]

 

K Guaranty of Lease

 

L [Deleted]

Schedule 1     Seller Entities

Schedule 2     Allocation of Purchase Price

Schedule 5.1.2 Contracts

Schedule 5.1.5 Litigation



--------------------------------------------------------------------------------

EXHIBIT A

Legal Descriptions of the Land

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Certain Definitions

1. “Container” or “Containers” means: (i) above-ground and underground storage
tanks and related equipment; and (ii) barrels, drums, containers, clarifiers,
oil/water separators, and any piping containing or previously containing any
Hazardous Material.

2. “Environmental Law” or “Environmental Laws” means all present federal, state
and local statutes, regulations and ordinances and final court orders issued
with respect to Seller and/or the Property, which pertain to environmental
matters or contamination of any type whatsoever, as such have been amended,
modified or supplemented from time to time (including all present amendments
thereto and re-authorizations thereof). Environmental Laws include, without
limitation, those relating to: (i) the manufacture, processing, use,
distribution, treatment, storage, disposal, generation or transportation of
Hazardous Materials; (ii) air, soil, surface, subsurface, groundwater or noise
pollution; (iii) Releases; (iv) protection of wildlife, endangered species,
wetlands or natural resources; (v) Containers; and (vi) notification
requirements relating to the foregoing.

3. “Environmental Permit” or “Environmental Permits” means licenses,
certificates, permits, directives, registrations, government approvals,
agreements, authorizations, and consents which are required under or are issued
pursuant to an Environmental Law.

4. “Governmental Authorities” means any agency, commission, department or body
of any municipal, township, county, local, state or Federal government having
jurisdiction or authority over all or any portion of the Property or the
management, operation, use or improvement thereof.

5. “Hazardous Conditions” refers to the existence or presence of any Hazardous
Materials on, in, under or at the Property or any portion thereof (including
groundwater) that requires investigation or remediation under applicable
Environmental Laws.

6. “Hazardous Material” or “Hazardous Materials” means any pollutant,
contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, hazardous or extremely hazardous waste, dangerous or
toxic waste, and any substance or other material regulated, listed, limited or
prohibited under any Environmental Law, including without limitation:
(i) asbestos, asbestos-containing material, presumed asbestos-containing
material, polychlorinated biphenyls (“PCBs”), solvents and waste oil; (ii) any
“hazardous substance” as defined under CERCLA; and (iii) any “hazardous waste”
as defined under RCRA.

7. “Release” means any discharge, emission, escape, injection, leak, migration,
spill, dumping or other release of any Hazardous Material into the environment,
except as allowed or permitted under applicable Environmental Laws or
Environmental Permits.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Memorandum of Ground Lease

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Tracy, CA Quit Claim Deed

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Assignment of Annexation Agreement

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

[Deleted]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[Deleted]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[Deleted]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

Form of Lease

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

[Deleted]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Guaranty of Lease

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

[Deleted]

 

L-1



--------------------------------------------------------------------------------

SCHEDULE 1

Seller Entities

ADESA California, LLC, a California limited liability company

ADESA San Diego, LLC, a California limited liability company

ADESA Texas, Inc, a Texas corporation

ADESA Washington, LLC, a Washington limited liability company

ADESA Florida, LLC, a Florida limited liability company



--------------------------------------------------------------------------------

SCHEDULE 2

Allocation of Purchase Price



--------------------------------------------------------------------------------

SCHEDULE 5.1.2

Contracts



--------------------------------------------------------------------------------

SCHEDULE 5.1.5

Litigation